PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/297,194
Filing Date: 8 Mar 2019
Appellant(s): Supernus Pharmaceuticals, Inc.



__________________
 Steven Maebius
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-9, 11-25, and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sesha (WO 2011/008298; publication date: 01/20/2011, cited in Applicant’s IDS), in view of Venkatesh (US PGPub No. 2006/0246734; publication date: 11/02/2006; cited in Applicant’s IDS) and further in view of Breder (WIPO Publication No. WO 2010/127120; publication date: 11/04/2010, cited in Applicant’s IDS), and Bayliss et al. (Br J. Clin Pharmacol pages 209-214; publication year: 1975, cited in Applicant’s IDS).

Sesha discloses an extended release formulation for drug delivery (abstract).  
Breder discloses a method of treating depression by administering 20-800 mg viloxazine per day (Breder: claims 5 and 9).  The disclosure of Breder is directed towards diminishing the side effects of viloxazine when it is used as an anti-depressant (Breder: claim 1).
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the instant invention to combine the respective teachings of Sesha and Breder as follows:  The skilled Artisan would have been motivated to take advantage of the versatility of the sustained release delivery system disclosed by Sesha in order to fine tune the release profile of viloxazine because this drug has an in vivo half-life of 2-5 hours (Bayliss: abstract) and therefore requires multiple doses of an immediate release formulation to be consumed daily in order to maintain therapeutic plasma concentrations (Bayliss, figure 3, page 212).  Viloxazine has a number of undesirable side effects (Breder, para 0017) and careful control over plasma levels is important for minimizing this (Sesha: para 0050).  The composition disclosed by Sesha is used to deliver basic drugs (See: Sesha, where pages 30-45 detail formulations of axomadol, CAS Registry No. 187219-99-4, pKa = 14.2 and pages 46-47 disclose a formulation of memantine, CAS Registry No. 19982-08-2, pKa 10.8), therefore one would have had a reasonable expectation of success formulating viloxazine because it is a basic drug (CAS No. 46187-91-8, pKa = 8.47).  Furthermore, Sesha contemplates delivery of viloxazine in this formulation (para 0068).   
With regard to claims 1 and 14, the formulations disclosed by Sesha, contain a sustained release carrier (i.e. an extended release component) that causes sustained release of the active agent upon exposure to the g.i. tract.  The composition may be further coated with an enteric polymer (para 0052).  With regard to instant claim 1, Sesha discloses coating a matrix sustained release component comprising drug (Sesha: para 0085) and the formulation may be in the form of minitablets or coated microparticles (para 0052).  With regard to instant claim 14, in another embodiment, the drug may be formulated as beads having an inert core that are subsequently coated with drug and then with the sustained release coating comprising the sustained release carrier (i.e. the extended release component is in the form of a layer; para 0085).  Thus, Sesha discloses delayed release formulations (para 0051) having the structure required by instant claims 1 and 14.  
With regard to claims 1 and 14, as noted above, Sesha discloses coating with an enteric polymer.  Sesha discloses further that the enteric (i.e. pH-dependent) polymer protects the drug from release in the stomach and is released further down in the gastrointestinal tract (00114).  The examiner considers the limitation “wherein the viloxazine or salt thereof in the DR component of the formulation is released when the formulation is exposed to a pH of 4.5 or above” to be a routine use of enteric polymers (i.e. polymers that do not dissolve in the low pH of the stomach and do dissolve at higher pH of the lower gastrointestinal tract).  
While Sesha does not expressly disclose coating inert beads with an immediate release drug layer, combining immediate release coated beads with extended release coated beads was a known method for optimizing pharmacokinetic profiles at the time of the instant invention.  Venkatesh, in the analogous art of formulations comprising drug-coated inert cores (para 0018), discloses that ratio of IR beads to TPR (timed pulsatile release; i.e. extended and delayed release) beads can be varied to accomplish a desired drug plasma concentration (abstract).  Thus, combining, for example, extended release coated inert particles with immediate release coated inert beads was prima facie obvious at the time of the instant invention in view of Sesha and Venkatesh.  
With regard to the limitations of instant claims 1 and 14 that viloxazine or a salt thereof be the sole pharmaceutical ingredient in the composition, this is considered prima facie obvious because one having ordinary skill in the art would predict that the drug viloxazine could be formulated to have a sustained release profile by following the teachings contained teachings Sesha and Venkatesh regarding these standard, well-known, and routine dosage forms and would be motivated to do so in view of Breder and Bayliss, as detailed above.  
With respect to instant claims 2 and 15, regarding the amount of viloxazine that may be present in the instant invention, Sesha disclose example compositions containing from 50 to 250 mg of axomadol (see examples on pages 30-47).  The skilled Artisan looking to create a sustained release preparation of viloxazine would optimize the amount of drug based upon the dosage required for the intended patient population as well as the efficacy of the formulation in drug release.  Sesha teaches that it was known at the time of the instant invention to modulate release profile by adjusting the amount of drug loaded in the formulation.  Given the broad range in drug loading that can be accomplished by following the formulation strategies disclosed by Sesha, the examiner considers arriving at a viloxazine loading falling within the broad ranges recited in instant claims 2 and 15 to be a matter of routine optimization, absent unexpected results.  Please refer to MPEP 2144.05, which addresses the obviousness of optimization of ranges.  
With respect to instant claims 3 and 16, as noted above Sesha discloses formulations may be minitablets, microparticles etc. (para 0052).  
With regard to instant claims 4 and 17, the slow release matrix disclosed by Sesha, whether in the form of a matrix core as required by instant claim 1 or a coat over an inert core may comprise hydrophilic or hydrophobic polymers at a concentration ranging from 1-80 % by weight (para 80, limitations of instant claim 6).  The range for polymer concentration overlaps with that recited in instant claim 6. See MPEP 2144.05 regarding overlapping ranges:  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  
With regard to instant claims 5 and 18, ethyl cellulose is a preferred hydrophobic polymer (para 00115).  
With regard to instant claims 6 and 22, enteric (i.e. pH-dependent) polymers disclosed by Sesha include cellulose acetate phthalate (para 00114).  
With regard to instant claims 7 and 8 as well as claims 23 and 24, Sesha’s composition may be designed for once or twice daily administration (abstract). 
With respect to instant claims 8 and 25, Breder discloses administering 20-800 mg viloxazine per day (Breder: claims 5 and 9).  
With regard to instant claims 19-21, Sesha discloses that “flux-enhancing agents” can be included in the membrane and include substances such as hydroxypropyl cellulose (para 0096).  The examiner considers arriving at a ratio of release rate controlling compound to pore former to be a matter of testing several amounts of pore former according to routine methods of evaluating drug release and therefore does not consider the limitations of instant claim 20 to patentably define over the cited prior art.  See MPEP 2144.05.  
Claims 1, 11, 12, 14, 27, and 28 require the following limitations that are not expressly described by Sesha or Breder: wherein at least 80% of the viloxazine or salt thereof in the formulation is released from the formulation over a period of time of at least 2 hours; the formulation provides for a maximum steady state plasma concentration (Cmax) of viloxazine that is higher than the minimal therapeutically effective concentration and is in the range of 50% to 125% relative to the maximum plasma concentration produced by administration of viloxazine as an IR formulation TID or BID; and that the formulation provides for relative steady state area under the viloxazine plasma concentration time profiles for a 24 hour dosing interval (AUCtau) in the range of 80% to 125% as compared to viloxazine administered as an immediate release formulation TID or BID.  The combined teachings of Sesha and Breder render obvious a formulation comprising viloxazine or a pharmaceutically acceptable salt thereof, wherein said formulation comprises at least one of an extended release component and a delayed release component, and wherein said delayed release component comprises an enteric compound, wherein the release rate of active agent can be finely tuned, but do not explicitly disclose the limitations as recited in instant claims 1, 11, 12, 14, 27, and 28. The examiner considers the release of viloxazine to be optimizable based upon the teachings of Sesha and Venkatesh.  See MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With regard to instant claims 13 and 29, as noted above, Sesha discloses multiple standard dosage forms for the formulation including coated minibeads (i.e. sprinkles) or minitablets (i.e. beads).  

Claims 10 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sesha (WO 2011/008298; publication date: 01/20/2011, cited in Applicant’s IDS), in view of Venkatesh (US PGPub No. 2006/0246134; publication date: 11/02/2006; cited in Applicant’s IDS), Breder (WIPO Publication No. WO 2010/127120; publication date: 11/04/2010, cited in Applicant’s IDS), and Bayliss et al. (Br J. Clin Pharmacol pages 209-214; publication year: 1975, cited in Applicant’s IDS) as applied to claims 1-9, 11-25, and 27-29 above, and further in view of Pasternak et al. (US PGPub No. 2010/0256106; publication date: 11/07/2010, cited in Applicant’s IDS).  

The relevant disclosures of Sesha, Venkatesh, Breder, and Bayliss et al. are set forth above.  None of these references specifically discloses a formulation with the properties listed above comprising viloxazine HCl, however forming an addition salt between a poorly soluble drug and a pharmaceutically acceptable acid such as hydrochloride is well known in the prior art:  For example, the publication by Pasternak et al. reports forming a pharmaceutically acceptable salts of viloxazine (para 0224, lines 1-3), to include the hydrochloride salt (para 0160, line 1 and para 0160, line 32). The Artisan of skill would have been motivated to use the hydrochloride salt of viloxazine as part of routine optimization of solubility properties during formulation of sustained release preparations (Pasternak: para 0160, lines 35-38).  The skilled Artisan would have had a reasonable expectation of success because using hydrochloride salts was routine practice in pharmacology at the time of the instant invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over 

Claims 1-13 of U.S. Patent No. 9,358,204;
Claims 1-14 of U.S. Patent No. 9,662,338; and
Claims 1-20 of U.S. Patent No. 10,265,319; 

in view of Sesha (WO 2011/008298; publication date: 01/20/2011, cited in Applicant’s IDS). 

Inter alia the claims of the ‘204, ‘338, and ‘319 patents embrace formulations of viloxazine or viloxazine HCl for once or twice daily administration in the form of a plurality of particles containing an immediate release component comprising viloxazine and an excipient and an extended release component comprising viloxazine and a release rate controlling compound.
The amount of viloxazine in the formulations of the ‘204, ‘338, and ‘319 patents as well as the identity of the release rate component are the same.  The examiner considers it a matter of routine for one of ordinary skill to optimize release profile (i.e. Cmax and AUC of the formulation).  See MPEP 2144.05.  The compositions may be in the form of tablets, capsules, beads, granules, powders, caplets, troches, sachets, cachets, pouches, and sprinkles.
The claims of the ‘204, ‘338, and 319 patents are silent with respect to coating the extended release beads with an enteric compound.
Sesha discloses compositions that may be designed to deliver viloxazine (0068) and that these composition may be further coated with an enteric polymer (para 0052).  
It would have been prima facie obvious to coat the plurality of particles of the ‘204, ‘338, and ‘319 patents with an enteric coating in order to deliver viloxazine to the lower G.I. tract.  One of ordinary skill in the art would have been motivated to do so in order to improve absorption through the G.I. mucosa.  
The enteric polymers disclosed by Sesha include cellulose acetate phthalate (para 00114).  
With regard to the structural requirements placed on the delayed release component of the instant invention recited in claims 1 and 14, the claims of the ‘204 and ‘338 patents embrace a delayed release component comprising an inert core, a first layer comprising viloxazine surrounding the core and a second layer comprising a release rate controlling compound surrounding the first layer.  The claims of the ‘319 patent embrace a delayed release component comprising viloxazine and an extended release matrix having at least one release rate controlling compound.  While the structure of the delayed release component of the ‘204 and ‘338 or the ‘319 patents differ from either the limitations of claim 14 or claim 1, respectively, Sesha indicates that these are known alternative designs for accomplishing sustained release of pharmaceutical actives (para 0085).  For this reason the examiner does not find the claims of the ‘204, ‘338, and ‘319 patents to be patentably distinct from the instant claims.  
With regard to instant claims 19-21, Sesha discloses that “flux-enhancing agents” can be included in the membrane and include substances such as hydroxypropyl cellulose (para 0096).  The examiner considers arriving at a ratio of release rate controlling compound to pore former to be a matter of testing several amounts of pore former according to routine methods of evaluating drug release and therefore does not consider the limitations of instant claim 20 to patentably define over the cited prior art.  See MPEP 2144.05.  

(2) Response to Argument

On page 6, Appellant argues that the limitations recited in the claims are uniquely adapted for a formulation where viloxazine is the sole active pharmaceutical agent.  More importantly, the claims recite the specific arrangement of the elements that are necessary for viloxazine as the sole active ingredient to be released when the formulation is exposed to a pH of 4.5 or above and also resulting in at least 80% of the viloxazine or salt thereof in the formulation being release from the formulation over a period of time of at least 2 hours.  The presently claimed invention, in this respect, requires at least one release rate controlling compound and an enteric compound, among numerous possible classes of release rate controlling compounds and enteric compounds.  
Appellant argues that their invention requires a highly specific design; however, the claims limit the invention only very broadly to a composition containing viloxazine and having immediate release as well as delayed release components, and having a broadly described drug release rate.  Thus, Appellant’s position appear self-contradictory in that Appellant argues the examiner has not rendered obvious very specific features that are uniquely required for viloxazine release whereas, in contrast, the claims broadly limit the invention to a structure that was well-known in the art to be optimizable for steady plasma concentrations with once or twice daily administration (Venkatesh: 0008).  Venkatesh’s teaching of the structural elements of the formulation as being optimizable for weakly basic or weakly acidic drugs by factoring their acidity/alkalinity, solubility in gastrointestinal fluids, and elimination half-life (0008) contradicts Appellant’s statement.  The examiner also notes that Appellant’s statement “the presently claimed invention, in this respect, requires at least one release rate controlling compound and an enteric compound, among numerous possible classes of release rate controlling compounds and enteric compounds” appears internally contradictory because the claim embraces all release rate controlling compounds and all enteric compounds.  There is no selection to be made from among numerous possible release rate controlling compounds and enteric compounds.    

On page 6, Appellant argues that Sesha actually teaches controlled release of axomadol.  Appellant argues that Sesha does not teach the controlled release of viloxazine.  Appellant argues further that Sesha does not teach the specific conditions necessary to achieve a pharmaceutical formulation suitable for the controlled release of viloxazine nor do the secondary references remedy these deficiencies.  Appellant argues that the references are all silent with regard to viloxazine release at a pH of 4.5 and above, as well as regarding at least 80% release of viloxazine from the formulation over at least 2 hours as presently claimed.  On page 7, Appellant argues that viloxazine presents unique challenges for developing an extended release formulation due to potentially high therapeutic dose, weakly basic nature, and relatively high in vivo clearance rate in humans.  Appellant argues that a controlled release formulation for any particular drug (i.e. axomadol) is not expected to have the same or even similar effects with viloxazine or any other drug for that matter, let alone achieve release at a pH of 4.5 or above together with 80% release over at least 2 hours.  Appellant argues that one of ordinary skill in the art would recognize that different drugs have different dosing regimens, biochemical activity, minimal therapeutically effective concentrations, and half-lives, requiring precise optimization for an extended release formulation to accommodate a specific drug profile.  Appellant argues that therefore one of ordinary skill in the art would not have had expectation of success in formulating controlled release of viloxazine with a controlled release formulation designed for axomadol as taught by Sesha, particularly when Sesha is silent with respect to the specific challenges posed by controlled release of viloxazine.  
With regard to Appellant’s argument that Sesha teaches axomadol and does not teach viloxazine, MPEP 2123(II) states that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  When viewed as a whole, the cited prior art renders obvious the instant claims as set forth in the rejection above and for the reasons detailed in the following discussion.  With regard to Appellant’s argument that Sesha does not teach the specific conditions necessary to achieve a pharmaceutical formulation suitable for the controlled release of viloxazine, Appellant argues that their invention requires a highly specific design; however, the claims limit the invention only very broadly to a composition containing viloxazine and having immediate release as well as delayed release components, and having a broadly delimited drug release rate.  Thus, Appellant’s arguments appear self-contradictory in that Appellant argues the examiner has not rendered obvious very specific features that are uniquely required for viloxazine formulation whereas, in contrast, the claims broadly limit the invention to a structure that was well-known in the art to be optimizable for steady plasma concentrations of drugs having short plasma half-lives with once or twice daily administration (Venkatesh: 0008).  With regard to Appellant’s argument that the references are all silent with regard to viloxazine release at a pH of 4.5 and above, as well as regarding at least 80% release of viloxazine from the formulation over at least 2 hours, the prior art provides a strong motivation to formulate viloxazine in a sustained release formulation and Venkatesh teaches that drugs with very short elimination half-lives can be formulated into once or twice daily dosage forms by using a pulsatile release strategy that combines an immediate release component with an extended/delayed release component.  The examiner considers the release profile of viloxazine, when formulated according to the teachings of Sesha and Venkatesh, to be readily optimizable and therefore the broad functional language recited in the claims does not patentably define over the cited prior art.  Extended release polymers are known to provide steady release and enteric polymers having aqueous solubility at higher pH are known to provide pH dependent release of drug.  That is to say, release can be delayed until such time as the delayed release (enteric) component of the formulation reaches the intestine where the pH is higher causing the enteric polymer to dissolve in the gastrointestinal fluids and release the drug.  At the time of the instant invention, this was one of the best known means to achieve delayed drug release because the drug is not released until it has passed through the stomach where the pH is low enough to maintain the pH-sensitive polymer in an insoluble state, protecting the drug from release for the duration of time that it takes the formulation to pass through the stomach to the higher pH environment of the intestine.  The examiner considers selecting the pH solubility (i.e. pH greater than 4.5) of the enteric polymer (by definition a polymer that is insoluble at one pH and soluble at another pH) to be a routine process for one having ordinary skill in the art given the conventional nature of this delayed release formulation strategy and availability of enteric polymers (disclosed by both Sesha and Venkatesh).  Sesha discloses specifically at 00114:

Formulations according to the invention that utilize pH-dependent coatings to obtain formulations may also impart a repeat-action effect whereby unprotected drug is coated over the enteric coat and is released in the stomach, while the remainder, being protected by the enteric coating, is released further down the gastrointestinal tract. Coatings which are pH-dependent may be used in accordance with the present invention include shellac, cellulose acetate phthalate (CAP), polyvinyl acetate phthalate (PV AP), hydroxypropylmethylcellulose phthalate, and methacrylic acid ester copolymers, zein, and the like.  

Sesha clearly discloses an immediate release phase and a delayed/extended release phase.  Venkatesh discloses the same profile can be achieved using their pulsatile release microparticulate combinations.  The examiner also notes that Bayliss teaches repeat administration of an immediate release formulation of viloxazine achieves steady state plasma concentrations (“[r]epeated dosing at 4 hourly intervals leads to slightly higher blood levels after the second, but not subsequent, doses” i.e. steady state plasma concentrations where elimination is balanced by administration of each new dose are achieved after the second 4-hourly administration of viloxazine in that protocol).  One having ordinary skill in the art would expect that therapeutic, non-toxic plasma concentrations could also be achieved using Venkatesh’s pulsatile release formulation, which provides bursts of drug release over time from a single dosage form, rather than requiring repeated oral administration every 4 hours.  Venkatesh considers any drugs acidity/alkalinity, solubility in gastrointestinal fluids and elimination half-life to design a pulsatile release formulation to achieve a pharmacokinetic profile that is desirable for any specific drug.  With regard to Appellant’s statement that one of ordinary skill in the art would recognize that different drugs have different dosing regimens, biochemical activity, minimal therapeutically effective concentrations, and half-lives, the examiner agrees that one having ordinary skill in the art would not have necessarily expected the example compositions disclosed by Sesha specifically for axomadol to also be perfectly designed for delivering viloxazine; however, the complete teachings of the prior art provide both motivation to formulate an extended release formulation of viloxazine (Breder and Bayliss teach that viloxazine has a short half-life and that this agent can have toxic side effects if the dose is too high) and Sesha and Venkatesh in combination provide a readily optimizable system for once or twice daily dosing of slightly basic drugs having a short half-life.  With regard to Appellant’s statement that viloxazine requires precise optimization for an extended release formulation to accommodate a specific drug profile, the examiner notes that Appellant has characterized their invention as having been arrived at by optimization.  The examiner agrees that Appellant’s claims embrace a formulation that one having ordinary skill in the art could have arrived at by optimization of the drug delivery systems taught in the combined disclosures of Sesha and Venkatesh, having been motivated to minimize number of daily doses in view of Breder and Bayliss.  The examiner notes that “precise optimization” is still a matter of routine when the structural elements (pulsatile release system combining immediate release microparticulates with extended/delayed release multiparticulates as taught by Sesha and particularly Venkatesh) and the materials (selecting from known delayed release and extended release polymers) were known in the art for the purpose they are used by Appellant.  With regard to Appellant’s argument that viloxazine presents unique challenges for developing an extended release formulation due to potentially high therapeutic dose, weakly basic nature, and relatively high in vivo clearance rate in humans, as detailed in the rejection, the short half-life and requirements for reaching a therapeutic but non-toxic concentration of viloxazine were known in the art (see Bayliss and Breder).  In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellant argues that Sesha is silent with respect to the challenges in formulating viloxazine; however this ignores the teachings of Breder and Bayliss.  The Breder and Bayliss disclosures provide strong motivation for one having ordinary skill to have formulated viloxazine in a sustained release and/or pulsatile release formulation as taught by Sesha/Venkatesh.  The examiner also notes that Venkatesh discloses most drugs to be either weakly acidic or weakly basic (0016), therefore Venkatesh accounts for the basic nature of the drugs that may be designed according to their invention.  



On page 7, Appellant states that the examiner provides no basis for the statement that the limitation wherein the viloxazine in the DR component of the formulation is released when the formulation is exposed to a pH of 4.5 or above.  Appellant states “[w]hile it may be true that certain enteric polymers are used to delay release of a substance in the gastrointestinal tract, the Examiner fails to assert why one of skill in the art would be motivated to select the specific pH range of 4.5 or above in the context of the controlled release of viloxazine”.  On page 7, Appellant argues that the particular release profile (i.e. pH of 4.5 or greater, 80% release over at least 2 hours) of the claimed invention is not merely routine selection, but required independent pharmacokinetic study and data analysis of viloxazine as the sole active ingredient in a pharmaceutical formulation, citing examples 1-29 of the specification.  Appellant argues that the examiner failed to provide any teaching or suggestion for why one of skill in the art would select the particular release profile of the claimed invention.  Appellant argues further on page 8 that “extensive pharmacokinetic research is required in order to ascertain the specific conditions required for obtaining the controlled release formulation of the claimed invention”.  
The examiner notes that Appellant acknowledges that certain enteric polymers were known to delay release of a substance in the gastrointestinal tract.  
With regard to Appellant’s argument that required independent pharmacokinetic study and data analysis of viloxazine as the sole active ingredient in a pharmaceutical formulation, citing examples 1-29 of the specification, the examiner notes that evaluating the pharmacological profile of any given drug having been formulated according to the general teachings of Sesha and Venkatesh would have been merely routine for one having ordinary skill in the art.  Sesha and Venkatesh identify the general structure of combining immediate and extended/delayed release components for a drug having a short half-life to achieve once or twice daily administration and also identify the claimed delayed release and enteric release components that can be used to adjust release rate of a pharmaceutical in a predictable manner.  The examiner also notes that each formulation described in examples 1-29 are highly specific in terms of the identity and amounts of the ingredients; however, claims 1 and 14 only specify the substance viloxazine by name and recite generalized, conventional structural limitations for a pulsatile release pharmaceutical formulation.  Appellant’s arguments that arriving at the instant invention required much detailed experimentation are not reflected in the degree of specificity of the claims.  With regard to Appellant’s assertion that the examiner failed to provide any teaching or suggestion for why one of skill in the art would select the particular release profile of the claimed invention, the examiner notes that the rejection under 35 USC 103 establishes that one having ordinary skill in the art would have been motivated to provide an extended or pulsatile release formulation of viloxazine because this agent exhibits a short elimination half-life and can exhibit toxic side effects when plasma concentrations are too high.  As detailed above, the claimed release profile is very broad (the claim as it is currently worded allows for formulations that release at least 80% of the viloxazine in any amount of time greater than 2 hours) and the examiner considers it merely a matter of routine for one having ordinary skill in the art following the teachings of Sesha and Venkatesh to arrive at a formulation having a release profile that falls within the incredibly broad scope of “at least 80% of the viloxazine or salt thereof in the formulation is released from the formulation over a period of time of at least 2 hours”.  For clarity, as described above, one would have been motivated to delay release of some of the viloxazine until it reaches the lower gastrointestinal tract where the pH is greater than 4.5 taking advantage of the pH solubility of known enteric polymers to delay drug release for the duration of time required for the formulation to pass through the low pH environment of the stomach to reach the lower gastrointestinal tract.   

On page 8, Appellant argues that the present claims recite the specific arrangement of the elements that are necessary for viloxazine to be released when the formulation is exposed to a pH of 4.5 or above that also results in at least 80% of the viloxazine or salt thereof in the formulation being released from the formulation over a period of time of at least 2 hours.  On page 8, Appellant argues that the examiner may find release rate controlling compounds and enteric compounds in isolated disclosures for various pharmaceutical formulations, certainly there are hundreds, if not thousands, of equally positioned alternatives for each of these elements.  
Appellant appears to be arguing that the examiner has not rendered obvious some specific arrangement of elements, some specific release rate controlling compounds and some specific enteric compounds of the instant invention, as claimed.  The examiner reminds Appellant that claims 1 and 14 do not recite any specific polymers, and indeed, Appellant’s claims 1 and 14 read on any and all of the well-positioned alternatives for immediate release component, delayed release component release rate controlling compound and enteric compound as the claim only recites these limitations generally.  It is not clear how this argument is relevant to instant claims 1 and 14, which limit the invention very generally to a well-known structure for achieving therapeutic plasma concentrations for drugs with a short elimination half-life in a formulation for once or twice daily administration.  With regard to instant claims 5, 6, 18, and 22, which recite specific release rate controlling compounds or enteric compounds, as explained in the rejection, these substances had been described at the time of the instant invention to serve the same purpose for which they are used by Appellant, namely for slowing drug release in a pH independent manner in the case of the claimed “release rate controlling compound” and for controlling drug release in a pH dependent manner in the case of the claimed “enteric compound”.  Although many such polymers may exist, so long as any one of them is being used in a manner predictable to one having ordinary skill in the art at the time of the instant invention, using any of the known compounds would have been prima facie obvious.  The examiner also notes that these release rate controlling compounds and enteric compounds were not found in “isolated disclosures for various pharmaceutical formulations”, but rather the specific substances recited in claims 5, 6, 18, and 22 were all taught by Sesha.  The examiner also notes that any well-positioned alternative known to the artisan of ordinary skill at the time of the instant invention is equally obvious, when the outcome was predictable to one having ordinary skill in the art.  

On page 8 Appellant states “[t]hat is to say, enteric polymers can be used to accommodate release along a whole spectrum of pH, time of release, amount released, etc.  There is no reason to select the particular elements of Sesha for use with viloxazine and no reasonable expectation of success that they could provide the presently claimed two-component (i.e., IR and DR) formulation with viloxazine released when the formulation is exposed to a pH of 4.5 or above and having at least 80% of the viloxazine or salt thereof in the formulation released from the formulation over a period of time of at least 2 hours.”  
Appellant appears to be acknowledging that enteric polymers were known for achieving drug release across a spectrum of pH, etc., supporting the examiner’s position that this selection of enteric coatings was a known means to control the drug release profile of a formulation.  As explained previously, the general structure of coated mini-tablets (or mini-beads or multiparticulates) was well known in the art and combining immediate release and delayed release components to achieve a formulation that can achieve therapeutic drug concentrations by once or twice daily administration was a known strategy of optimizing pharmacokinetic profile of a formulation.  As explained in the rejection, one having ordinary skill would have been motivated to formulate viloxazine itself (i.e. alone) to exhibit an extended release profile because this drug was known to have an extremely short half-life and negative side effects when plasma concentrations are elevated over the therapeutic window.  The combined IR and DR formulations, as disclosed by Venkatesh, are particularly useful for rapidly achieving therapeutic drug plasma levels (with the IR component) and sustaining the therapeutic plasma levels (with the DR component) for drugs with short elimination half-lives (see Venkatesh 0008).  This would provide one of ordinary skill in the art with expectation of success that therapeutic viloxazine levels can be achieved with a once or twice daily formulation, even though viloxazine has a very short elimination half-life.  With regard to expectation of success in providing the claimed release profile, the examiner maintains the opinion that these extended release and pulsatile release systems (as taught by Sesha in combination with Venkatesh) are highly versatile and readily optimizable.  The claims broadly limit the instant invention to a formulation exhibiting release of at least 80% of the active agent being released from the formulation over a time of at least 2 hours.  The examiner considers this functional language to be very broad and readily achievable by one having ordinary skill in the art in following the teachings of Sesha and Venkatesh regarding combined immediate and delayed release formulations to provide rapid release of drug followed by sustained release and a steady plasma concentration.  The claims limit the structure and composition of the invention with a high level of generality.  The prior art teaches that these generic structures and release rate/enteric ingredients were well-known for tailoring a specific drug release profile and therefore the examiner maintains the opinion that the instant invention, as claimed, would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention.  


On page 9, Appellant argues that assuming a motivation existed for making the various selections and picking and choosing as asserted in the rejection, the end result would be a formulation combining axomadol and viloxazine, which would be outside the scope of the present claims.  Appellant argues that removing axomadol from Sesha would render Sesha’s compositions inoperative for their intended purpose since Sesha is directed to controlled release formulations of axomadol and not viloxazine.  On page 9, Appellant asserts that removing axomadol from Sesha would result in the same composition as Breder, citing paragraph 0014 - 0015, where Breder administers viloxazine without any controlled release profile.  
With regard to Appellant’s assertion that the examiner is “picking and choosing” implying that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The examiner does not consider excluding axomadol from the claimed invention to patentably define over the prior art because one having ordinary skill would have been motivated to formulate viloxazine itself (i.e. alone) to exhibit an extended release profile.  This drug was known to have an extremely short half-life and negative side effects when plasma concentrations are elevated over the therapeutic window (Breder and Bayliss).  
Venkatesh discloses (0008):
For example, a once-daily dosage form of an active with an
elimination half-life of about 7 hours may contain a mixture
of an IR bead population which allows immediate release, a
second, TPR bead population with a shorter lag-time (about
3-4 hours), which allows a delayed "burst" release and a
third, TPR bead population with a longer lag-time (about 6-9
hours), which allows a delayed, typically sustained-release
profile of an active with an elimination half-life of about 7
hours, thus enhancing safety, therapeutic efficacy and patient
compliance while reducing cost of treatment. The achievable
lag time depends on the composition and thickness of
the barrier coating, the composition and thickness of the
lag-time coating, as well as the nature of the therapeutic
agent.

The examiner maintains the opinion that these extended release and pulsatile release systems (as taught by Sesha in combination with Venkatesh) are highly versatile and readily optimizable.  The claims broadly limit the instant invention to a formulation exhibiting release of at least 80% of the active agent being released from the formulation over a time of at least 2 hours.  The examiner considers this functional language to be very broad and readily achievable by one having ordinary skill in the art in following the teachings of Sesha and Venkatesh regarding combined immediate and delayed release formulations to provide rapid release of drug followed by sustained release and a steady plasma concentration.  The claims limit the structure and composition of the invention with a high level of generality.  The prior art teaches that these generic structures and release rate/enteric ingredients are well-known in the art for tailoring a specific drug release profile and therefore the examiner maintains the opinion that the instant invention, as claimed, would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention.  Regarding Appellant’s argument that removing axomadol from Sesha’s formulation would render Sesha’s invention inoperable for its intended purpose, the examiner respectfully disagrees with this position.  MPEP 2143.01(V) states: 
If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984) (Claimed device was a blood filter assembly for use during medical procedures wherein both the inlet and outlet for the blood were located at the bottom end of the filter assembly, and wherein a gas vent was present at the top of the filter assembly. The prior art reference taught a liquid strainer for removing dirt and water from gasoline and other light oils wherein the inlet and outlet were at the top of the device, and wherein a pet-cock (stopcock) was located at the bottom of the device for periodically removing the collected dirt and water. The reference further taught that the separation is assisted by gravity. The Board concluded the claims were prima facie obvious, reasoning that it would have been obvious to turn the reference device upside down. The court reversed, finding that if the prior art device were turned upside down it would be inoperable for its intended purpose because the gasoline to be filtered would be trapped at the top, the water and heavier oils sought to be separated would flow out of the outlet instead of the purified gasoline, and the screen would become clogged.). But see In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016) (The patent claims were directed to a method of enzymatic hydrolysis of soy fiber to reduce water holding capacity, requiring reacting the soy fiber and enzyme in water for about 60-120 minutes. The claims were rejected over two prior art references, wherein the primary reference taught using a longer reaction time of 5 to 72 hours and the secondary taught using a reaction time of 100 to 240 minutes, preferably 120 minutes. The applicant argued that modifying the primary reference in the manner suggested by the secondary reference would forego the benefits taught by the primary reference, thereby teaching away from the combination. The court held that both prior art references "suggest[ed] that hydrolysis time may be adjusted to achieve different fiber properties. Nothing in the prior art teaches that the proposed modification would have resulted in an ‘inoperable’ process or a dietary fiber product with undesirable properties." (emphasis in original).

The intended purpose of Sesha’s invention is drug delivery.  Sesha’s invention would remain operable for drug delivery if axomadol were removed from the formulation and viloxazine were the only drug being delivered.  The fact that Sesha contemplates co-formulation of axomadol with viloxazine (Sesha at 00135 states: “[i]n certain preferred embodiments, the invention is directed to pharmaceutical formulations
comprising at least one form of axomadol in an amount sufficient to render a therapeutic effect together with a therapeutically effective or sub-therapeutic amount of a second active agent selected from the group consisting of Atomoxetine/Tomoxetine, Mazindol, Reboxetine, and Viloxazine (Vivalan)”) provides further expectation of success that the formulation could be optimized for viloxazine release.  While the focus of Sesha is optimizing a formulation for axomadol, Sesha, in combination with Venkatesh, which is not designed for delivery of a specific drug but rather is a formulation that can be used for many different drugs, establish what one of ordinary skill in the art would have recognized at time of the instant invention: that formulations having IR and DR components, wherein the delayed release component contains release rate controlling polymers as well as enteric polymers were well-known to provide sustained drug plasma concentrations within a therapeutic window (concentration where the drug is present in amounts below the toxicity threshold and above the efficacy threshold).  With regard to Appellant’s comment that removing axomadol from Sesha would result in the same composition as Breder: viloxazine without any controlled release profile, this comment does not make sense.  Axomadol does not itself provide the composition with extended release properties, instead the extended release of drug in Sesha and Venkatesh is due to the structure of the composition and presence of release-rate controlling matrices and/or coatings.

On page 9, Appellant argues that “it is wholly improper for the Office to assume that the claimed formulations would necessarily have the claimed release profile merely because the prior art taught some separate elements of [Appellant’s] two-component viloxazine formulations”.  
Appellant appears to be arguing that an inherency conclusion is improper; however, the Office does not rely upon an inherency rationale to support the obviousness conclusion.  The examiner considers the release of viloxazine to be optimizable based upon the teachings of Sesha and Venkatesh.  See MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

On page 9, Appellant argues for reversal of claims 10 and 26 for the reasons set forth for claims 1 and 14.  
The examiner respectfully disagrees for the reasons set forth in the rejection and the response to arguments above.  

Appellant’s comment that they will address provisional non-statutory double patenting rejections when the claims at issue are deemed otherwise allowable is noted.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615 



                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.